Per Guriqm.

Defendants offered in evidence a paper which, under the objection of plaintiff that “ there was no proof that there was any such document,” was excluded. To this ruling defendants excepted. We believe the ruling was wrong for the evidence of the plaintiff as to the paper was in effect an admission that the paper showed the agreement if the words “to his satisfaction” were excluded and so connected with this admission the paper was admissible.
*762The statement of counsel in respect to the offer of judgment was quite improper, and while we are unwilling to say that because of it the court was called upon to grant the motion that a juror be withdrawn, we feel that had defendants later in the trial, when it became apparent that they had been prejudiced by the remarks, asked for relief, it should have been accorded to him.
The judgment is reversed and a new trial ordered, with costs to appellants to abide the event.
Present: Tbtjax, P. J., Scott and Dugbo, JJ.
Judgment reversed and new trial ordered, with costs to appellants to abide event.